836 F.2d 546Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lewis O. FERGUSON, Plaintiff-Appellant,v.ROANOKE VALLEY PSYCHIATRIC CENTER, Walter B. Blair, NorfolkSouthern Corporation, Defendants-Appellees.Lewis O. FERGUSON, Plaintiff-Appellant,v.NORFOLK SOUTHERN CORPORATION, Defendant-Appellee.Lewis O. FERGUSON, Plaintiff-Appellant,v.Mildred A. BERRY, Norfolk Southern Corporation, Defendants-Appellees.
Nos. 87-3113, 87-3115-3116.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1987.Decided Dec. 30, 1987.

Lewis O. Ferguson, appellant pro se.
William Fain Rutherford, Jr., William Beverly Poff, Woods, Rogers & Hazelgrove, for appellees.
Before JAMES DICKSON PHILLIPS and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order finding plaintiff's claims to be minor disputes within the exclusive jurisdiction of the National Railroad Adjustment Board is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Ferguson v. Roanoke Valley Psychiatric Center, C/A Nos. 87-98, 87-68, 87-87 (W.D.Va.  June 30, 1987).


2
AFFIRMED.